DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Raymond R. Tabandeh (Reg. No. 43,945) on 27 April 2022.
This application has been amended as follows:
IN THE CLAIMS
Cancel claim(s) 2 & 10 – 14.
Replace the following claims listed as follows.

Claim 2 &10 – 14: Cancel

Claim 1:
          A method executed on a distributed computer network for establishing secure electronic delivery agreements related to digital transactions between a plurality of devices, each device including a hardware processor and associated memory, the method comprising: 
receiving a first unique identification and a first cryptographic key by a first device, and a second unique identification and a second cryptographic key by a second device; 
generating a digital certificate using the first and second unique identifications and the first and second cryptographic keys; 
authenticating an electronic delivery agreement related to a digital transaction between the first device and the second device by issuing the digital certificate to the first device and the second device; and 
after the electronic delivery agreement is established, processing the digital transaction according to parameters of the electronic delivery agreement using a unique identification or a cryptographic key of one of the plurality of devices, wherein the electronic delivery agreement includes terms of use and rules of said each secure communication between respective devices, and wherein the diqital transaction is validated without beinq privy to data exchanqed in said diqital transaction such that said rules allow exchange of encrypted data on said secure communication line accordingly.


Allow Subject Matter

Claims 1 and 3 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claim 1 (& associated dependent claims).
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).  Specifically, applicant’s claim amendments and arguments filed on 4/19/2022 and Examiner’s Amendment are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        (No. #2267 - 2022)